Dunbar, J.
(dissenting). — I dissent. While the filing of the bond is unquestionably jurisdictional, yet, in this case, the jurisdictional question was waived by the respondent, and it was agreed that the case might be heard upon the merits. Had not the appellant relied upon this agreement she could have corrected the *324omission by filing a new notice, and I think the case ought to be treated as though this had been done. The result is that by an agreement which appellant relied upon, and which the respondent is willing to abide by, the court on its own motion deprives the appellant of her right of appeal. The case should be decided on its merits.
Hoyt, C. J. I concur in what is above said by Judge Dunbar.